Name: Council Regulation (EEC) No 2238/88 of 19 July 1988 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  trade policy;  plant product
 Date Published: nan

 26 . 7 . 88 Official Journal of the European Communities No L 198 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2238 / 88 of 19 July 1988 amending Regulation (EEC) No 1035 / 72 on the common organization of the market in fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES , accordingly be made for the possibility for the Commission of taking such prices into account , HAS ADOPTED THIS REGULATION: Article 1 Article 24 ( 1 ) of Regulation (EEC) No 1035 / 72 is hereby replaced by the following: ' 1 . The Commission shall , on the basis of information supplied by Member States or data gathered by the Commission itself, regularly follow the trend of average prices for products imported from third countries on the most representative import markets of the Member States for a product with defined commercial characteristics for each exporting country , and significant prices recorded on other markets for major quantities of such products or , where prices are not available on the most representative markets , significant prices recorded on other markets for major quantities .'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Article 24 of Council Regulation (EEC ) No 1035 / 72 ( 4 ), as last amended by Regulation (EEC) No 1117 / 88 ( 5 ), provides that the Commission is to follow regularly the trend of average prices for products imported from third countries on the most representative import markets of the Member States under the reference price system , Whereas experience has shown significant prices for products imported on markets other than the most representative markets ; whereas provision sh'ould This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS ( ») OJ No C 139 , 30 . 5 . 1988 , p. 52 . ( 2 ) OJ No C 167 , 27 . 6 . 1988 . ( 3 ) OJ No C 175 , 4 . 7 . 1988 , p. 33 . ( 4 ) OJ No L 118 , 20 . 5 . 1972 , p. 1 . ( 5 ) OJ No L 107, 28 . 4 . 1988 , p. 1 .